Citation Nr: 0937000	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating in excess of 10 
percent for gunshot wound residuals of the right little 
finger with retained foreign bodies.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the Veteran's May 2004 
claim for entitlement to a disability rating in excess of 10 
percent for gunshot wound residuals of the right little 
finger with retained foreign bodies, and his August 2004 
claim for entitlement to service connection for hepatitis C.

In December 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A copy of the hearing transcript is in the 
record.

In a February 2008 decision, the Board denied the Veteran's 
claims for entitlement to a disability rating in excess of 10 
percent for gunshot wound residuals of the right little 
finger with retained foreign bodies, and for entitlement to 
service connection for hepatitis C.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Subsequently, the Secretary of Veterans 
Affairs and the Veteran, through his attorney, filed a Joint 
Motion to vacate the Board's decision and remand the case for 
further development.  That motion was granted by the Court in 
February 2009, and the case was returned to the Board for 
further consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims.  VA's duty to assist 
includes obtaining service treatment records and VA treatment 
records when necessary for making an adequate determination 
on the claims.  Additionally, VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Entitlement to Service Connection for Hepatitis C

The Joint Motion granted by the Court in February 2009, at 
page 5, requires that VA obtain the Albuquerque VA Medical 
Center (VAMC) medical records regarding the Veteran's 1996 
hospitalization for back surgery.  At his December 2007 
hearing before the undersigned Veterans Law Judge, at pages 
6-7, the Veteran stated that he was initially diagnosed with 
hepatitis C at the VAMC in 1995, just prior to his 1996 back 
surgery, and that a VAMC clinician told him at that time that 
his hepatitis C dated back to approximately the time that he 
entered military service.  The Veteran also testified that, 
in approximately 2000 or 2001, a VAMC clinician again told 
him that his hepatitis C dated back to approximately the time 
that he entered military service.  At pages 17-18 of the 
December 2008 Appellant's Amended Brief to the Court, the 
Veteran's representative asserted that "the only medical 
record from the Albuquerque VAMC for Appellant's back surgery 
is the 3/13/97 surgery report consisting of three pages."  
He further stated that the Albuquerque VAMC records "may 
shed additional light on the issue of when Appellant acquired 
his Hep-C infection."  The Veteran's representative repeated 
this argument at page 2 of his August 2009 statement.

On remand, the RO should obtain the Veteran's medical records 
from the Albuquerque VAMC from 1995 through 1997, including 
any records of his initial diagnosis of hepatitis C, and any 
medical opinions regarding the date of onset of that disease.  
The RO should also obtain the Veteran's medical records from 
the Albuquerque VAMC from 2000 to 2001, including any medical 
opinions regarding the date of onset of that disease.

Additionally, the Board notes that, at page 14 of his 
December 2007 hearing before the undersigned Veterans Law 
Judge, the Veteran stated that he was diagnosed with 
hepatitis C in 1995 at Colorado Springs, and was told that he 
had had the disease for 20 or more years.

On remand, the RO should obtain the Veteran's medical records 
from 1995 through 1997 from Colorado Springs, including any 
records of his initial diagnosis of hepatitis C, and any 
medical opinions regarding the date of onset of that disease.

The Joint Motion granted by the Court in February 2009, at 
page 5, also requires that VA obtain the records of the 
Veteran's hospitalization at Fort Polk, Louisiana, during his 
time in service.  At his aforementioned hearing before the 
undersigned Veterans Law Judge, at pages 2-4, the Veteran 
stated that he began to bleed after being administered an 
inoculation upon his arrival at Fort Polk, Louisiana, in 
approximately 1972.  The Veteran further stated that he 
became violently ill within 48 hours, and was evacuated to a 
hospital at Fort Polk, Louisiana, where he was treated for a 
week to 10 days, but not given any diagnosis.  At pages 17-18 
of the December 2008 Appellant's Amended Brief to the Court, 
the Veteran's representative asserted that the records from 
the Veteran's hospitalization at Fort Polk, Louisiana, would 
also be relevant because they might show the date on which 
the Veteran's hepatitis C began, as well as whether or not 
the Veteran had tattoos upon entry to service.  The Veteran's 
representative repeated this argument at page 2 of his August 
2009 statement.  The date(s) on which the Veteran procured 
his tattoos may be relevant because a VA examiner opined in 
February 2005 that "tattoos are strongly associated with 
Hepatitis infection, and are [at] least as likely as not the 
cause of [the Veteran's] infection."  The VA examiner also 
recorded that the Veteran "admit[ted] to having had new 
tattoos" at his February 2005 examination.

On remand, the RO should obtain the Veteran's medical records 
from the hospital at Fort Polk, Louisiana, from 1972 through 
March 1975, including any records of his initial diagnosis of 
hepatitis C, and any medical opinions regarding the date of 
onset of that disease.

The Joint Motion granted by the Court in February 2009, at 
page 4, notes that the Board determined that the absence of a 
finding of tattoos at entry into service, and the presence of 
multiple tattoos at separation from service, was not 
conclusive evidence that the Veteran got tattoos in service, 
because his entrance examination was completely blank.  The 
Joint Motion then states that "the Board failed to address 
what impact, if any, the presumption of soundness had on its 
decision."  Pursuant to 38 C.F.R. § 3.304(b), a "Veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted."  [Emphasis added.]  As the Board specifically 
found in its February 2008 decision, the Veteran's entrance 
examination was completely blank.  Because a Veteran with a 
blank entrance examination cannot be said to have met the 
clear regulatory prerequisite of having been "examined...for 
service," it is equally clear that he is consequently not 
entitled to the presumption of soundness.

Moreover, while a tattoo may constitute a skin abnormality, 
it is not itself "an injury or disease."  Although the 
date(s) on which the Veteran obtained his tattoos is relevant 
in light of the February 2005 VA examiner's opinion that his 
tattoos "are [at] least as likely as not the cause of [the 
Veteran's] infection," it cannot be presumed, given the 
Veteran's characterization of those tattoos as "new" in 
2005, that the tattoos which he obtained in service on or 
before March 1975 are the same ones which the VA examiner 
believes caused his hepatitis C.

The RO is reminded that, pursuant to 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

On remand, following all attempts required by 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(c)(2) to obtain the records 
cited above, the RO should schedule the Veteran for an 
examination, by an appropriate specialist, to determine the 
nature, extent, and etiology of his hepatitis C.  The 
examiner should provide an opinion as to whether it is at 
least as likely as not (50 percent or more probability) that 
the Veteran's hepatitis C was incurred or aggravated in 
service.  The claims file should be reviewed by the examiner, 
and the examiner's report should so indicate.  If it is not 
possible to provide an opinion, the examiner should state the 
reason(s) why.  The Board finds that an additional 
examination is necessary because although the February 2005 
examiner found that the Veteran's tattoos were at least as 
likely as not the cause of the Veteran's hepatitis C 
infection, she did not state whether she was referring to 
tattoos obtained during the Veteran's service.  When 
describing the Veteran's history, the VA examiner should ask 
the Veteran the date(s) on which he obtained his tattoos, and 
include that information in the report.

Entitlement to a Disability Rating in Excess of 10 Percent 
for Gunshot Wound Residuals of the Right Little Finger with 
Retained Foreign Bodies

The Joint Motion granted by the Court in February 2009, at 
page 6, requires that VA "provide Appellant an adequate 
contemporaneous examination to properly evaluate his current 
level of disability."  The Veteran's most recent VA 
examination was provided in September 2004-five years ago.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).  

On remand, the RO should schedule the Veteran for an 
examination, by an appropriate specialist, to determine the 
nature and extent of his service-connected residuals of a 
gunshot wound of his right little finger with retained 
foreign bodies.  The claims file should be reviewed by the 
examiner, and the examiner's report should so indicate.  If 
it is not possible to provide an opinion, the examiner should 
state the reason(s) why.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the Albuquerque VAMC from 1995 
through 1997, including any records of his 
initial diagnosis of hepatitis C, and any 
medical opinions regarding the date of 
onset of that disease.  The RO should also 
obtain the Veteran's medical records from 
the Albuquerque VAMC from 2000 to 2001, 
including any medical opinions regarding 
the date of onset of that disease.

2.  Obtain the Veteran's medical records 
from 1995 through 1997 from Colorado 
Springs, including any records of his 
initial diagnosis of hepatitis C, and any 
medical opinions regarding the date of 
onset of that disease.

3.  Obtain the Veteran's medical records 
from the hospital at Fort Polk, Louisiana, 
from 1972 through March 1975, including 
any records of his initial diagnosis of 
hepatitis C, and any medical opinions 
regarding the date of onset of that 
disease.

4.  After completion of the above, 
schedule the Veteran for an examination, 
by an appropriate specialist who has not 
previously examined him, to determine the 
nature, extent, and etiology of his 
hepatitis C.  All indicated tests and 
studies should be undertaken.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's hepatitis C was incurred or 
aggravated in service.  The claims file 
should be reviewed by the examiner, and 
the examiner's report should so indicate.  
If it is not possible to provide an 
opinion, the examiner should state the 
reason(s) why.  When describing the 
Veteran's history, the VA examiner should 
ask the Veteran the date(s) on which he 
obtained his tattoos, and include that 
information in the report.

5.  Schedule the Veteran for an 
examination, by an appropriate specialist, 
to determine the nature and extent of his 
service-connected residuals of a gunshot 
wound of his right little finger with 
retained foreign bodies.  All indicated 
tests and studies should be undertaken.  
The claims file should be reviewed by the 
examiner, and the examiner's report should 
so indicate.  The examiner should conduct 
a thorough examination of the Veteran's 
right little finger and provide a 
diagnosis for any pathology found.  Based 
on the examination and review of the 
record, the examiner must answer the 
following questions:

a)	Does the Veteran's right little finger 
disability meet the criteria for 
amputation (i.e., metacarpal resection 
with more than one-half of bone lost, or 
without metacarpal resection at the 
proximal interphalangeal joint)?





b)	To what extent does the Veteran's right 
little finger disability limit the motion 
in other digits or impair the overall 
function of the hand? If it is not 
possible to provide an opinion, the 
examiner should state the reason(s) why.

6.  After completion of the above, the AOJ 
should readjudicate the issues of 
entitlement to service connection for 
hepatitis C, and entitlement to a 
disability rating in excess of 10 percent 
for gunshot wound residuals of the right 
little finger with retained foreign 
bodies.  If any determination remains 
unfavorable to the Veteran, he and his 
attorney should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  

The Veteran and his attorney have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



